ON MOTION ROE REHEARING.
The defendant in error moves for a rehearing upon the following grounds: (1) that the plaintiff in error was not a party to the judgment rendered in the lower court; (2) that this court has overlooked certain decisions of the Supreme Court of Georgia which the movant alleges establish the proposition that “no appeal or review by certiorari may be had at the instance of a tribunal, and no writ of error may be sued out by a court that is itself a party;” (3) that the alleged “Statement and judgment” sought to be reviewed by certiorari is no longer pending before the police committee of the general council of the City of Atlanta, and that for this reason the matter here pending has become moot.
Although the movant, as defendant in error, made no appearance, either by brief or argument, and therefore did not assist the court in arriving at its decision, and now for the first time presents to this court the questions raised in the motion for rehearing, this court, when the original opinion was written and the judgment of reversal was rendered, carefully considered all the grounds now relied upon by the defendant in error. This court at the time concluded that the case was one reviewable by this court, and that the plaintiff in error, since he was the defendant in certiorari to whom the writ of certiorari was directed and who answered the writ, and who therefore was necessarily the defendant in certiorari and a party to the judgment sustaining the certiorari, was *470necessarily a proper party before this court; but since the defendant in error invoked no ruling upon this question, this court assumed jurisdiction without rendering any opinion or stating any ruling thereon.
The contention that the question presented has beconie moot by reason of the action of the police committee of the general council o:f the City of Atlanta cannot be considered by this courts because it involves an issue of fact concerning which this court cannot take judicial notice; nor has it jurisdiction' to determine such an issue.
Where a losing party in this court has filed no brief, and made no argument, and therefore made no effort to assist the court in arriving at a decision, we question whether he' should be allowed, after an adverse judgment against him, to make a belated appearance by way of a motion for a rehearing. ■

Motion for a rehearing denied.


Jenkins, P. J., and Bell,J., concur.